Citation Nr: 0428891	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  97-28 090	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service in the Army from 
August 1970 to April 1972; he also had additional service in 
the Navy from July 1974 to August 1975.  He had service in 
Vietnam from September 1971 to April 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1996 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for post-
traumatic stress disorder (PTSD). 

A hearing was held at the RO before a local hearing officer 
in September 1997.  A transcript of the proceeding is of 
record.  

Although the RO adjudicated the issue of service connection 
for PTSD on a de novo basis, this claim initially was denied 
by the RO in October 1993, and the veteran did not perfect an 
appeal of that earlier decision.  Therefore, the claim can 
only be reopened upon the submission of new and material 
evidence.  The veteran was not prejudiced by the RO's action 
in that a de novo review is a lower threshold in establishing 
a claim of service connection.  However, that said, the Board 
nevertheless must initially determine whether the veteran has 
presented new and material evidence sufficient to reopen his 
claim because this threshold preliminary determination 
affects the Board's jurisdiction to reach the underlying 
claim and adjudicate it de novo.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has 
modified the issue to reflect the appropriate adjudicatory 
consideration of the veteran's claim, as indicated on the 
title page of this decision.



For the reasons discussed below, the Board finds that new and 
material evidence has been submitted to reopen the claim.  
But the claim must be developed further before being 
readjudicated on the merits.  So after reopening the claim, 
the Board will REMAND the case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In an October 1993 decision, the RO denied the veteran's 
claim for service connection for PTSD.  The RO sent him a 
letter notifying him of that decision, and apprising him of 
his procedural and appellate rights, but he did not timely 
appeal.

2.  The additional evidence received since that decision is 
neither cumulative nor redundant of evidence already on file 
and is so significant that it must be considered in order to 
fairly decide the merits of this claim.


CONCLUSIONS OF LAW


1.  The October 1993 RO decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

2.  The evidence received since that decision is new and 
material, and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000, during the pendency of this appeal.  The 
VCAA since has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103A, 5106, 5107, 5126 (West 2002), and the implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

As mentioned, and as explained below, the Board has found the 
evidence and information currently of record to be sufficient 
to reopen the veteran's claim.  And since, upon reopening the 
claim, the Board is directing the RO to further develop the 
record before readjudicating the claim on the full merits, 
any further discussion of the VCAA (and, in particular, 
whether there has been compliance with it) need not occur 
until after this additional development and consideration 
is completed to the extent possible.



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).



According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  Moreover, the evidence to be 
considered is that added to the record since the last final 
denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Analysis

Historically, the RO denied service connection for PTSD by a 
rating decision issued in October 1993.  The veteran was 
notified of that decision, and duly apprised of his 
procedural and appellate rights, but he did not appeal.  
Consequently, that decision is final and binding on him based 
on the evidence then of record.

The October 1993 RO decision is the last final denial of the 
claim of service connection for PTSD on any basis.  The RO 
determined that the veteran's service medical records (SMRs) 
were negative for evidence or other indications of 
psychiatric conditions.  Further, the RO noted that his 
military occupational specialty (MOS) was a cook, and that he 
received the National Defense Service Medal, Vietnam 
Commendation Medal, and Overseas Bar.  In listing these 
awards or decorations that are not given for valor, the RO 
implicitly determined that he had not been involved in combat 
against enemy forces.  Also, the RO noted that he had failed 
to report for a scheduled VA psychiatric examination.  
38 C.F.R. § 3.655.

The Board's analysis of the evidence, then, starts with that 
October 1993 RO rating action.  The Board, however, will 
first review the evidence that was before the RO in October 
1993 when the veteran's claim was last considered.

The evidence considered in connection with the RO's October 
1993 rating decision included the following:  the veteran's 
service medical records, his application for service 
connection for PTSD, and reports from private and VA medical 
facilities.  

As already alluded to, the veteran's service medical records 
are unremarkable for psychiatric disorders.  

A claim seeking service connection for PTSD was received in 
August 1992.  The veteran provided no details at all about 
his claimed PTSD; he especially made no comment whatsoever 
about events during service he regarded as stressors.  

A July 1992 statement from a VA social worker indicates the 
veteran had been diagnosed with PTSD.  It was reported that 
his PTSD symptoms were based on his war experiences.  The 
nature of those experiences is not specified.  Also of record 
were VA outpatient notes, dated from July 1992 to March 1993, 
indicating the veteran participated in a PTSD therapy group.  

A July 1992 statement from a Salvation Army social worker 
also relates that the veteran had PTSD.  He was described as 
a combat veteran.  No explanation is provided for the 
notation that he was a combat veteran.

The evidence added to the record since the October 1993 
rating decision includes a transcript of the veteran's 
testimony at a personal hearing and a report of a 
VA psychiatric examination.  

The hearing was held in September 1997 at the RO before a 
local hearing officer.  In testimony, the veteran described 
an event in service he regarded as a stressor.  He related 
that he and a fellow serviceman had been involved with some 
Vietnamese prostitutes at an off-post location.  Reportedly, 
an enraged male friend of one of the prostitutes brutally 
beat and murdered the serviceman who had accompanied the 
veteran to the off-post location.  He named the serviceman, 
who was allegedly murdered, the location/s where the alleged 
murder had occurred, and the month and year of the alleged 
incident.

The VA psychiatric examination was performed in April 1998.  
The veteran recounted the episode in which a service comrade 
reportedly was beaten and murdered at an off-post location, 
and added that the service comrade also had been dismembered.  
He reported frequent nightmares and images of his friend's 
mutilated body.  The diagnosis was PTSD.  

The veteran's statements about the brutal murder of a service 
comrade and its impact upon him provide the first detail 
about any alleged stressor, and that information was not of 
record when the RO issued its October 1993 rating decision.  
Such evidence, while not per se establishing a direct 
relationship between the veteran's currently diagnosed PTSD 
and some incident or incidents of service, does, at a 
minimum, provide a "more complete picture" of the 
circumstances surrounding the veteran's diagnosed PTSD.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  According, 
the Board finds that the additional evidence is new and 
material and the veteran's claim of service connection for 
PTSD is reopened.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for PTSD; to this extent, and 
this extent only, the appeal concerning this claim is granted 
subject to the further development in the remand below.


REMAND

In testimony at the September 1997 hearing, the veteran 
identified the murdered service comrade as Private ROBINSON, 
whom he called ROB.  He indicated that the fellow 
serviceman's murder had occurred in November 1971 near his 
base at either "Longbeam" or "Redden House Benwayn."  In a 
history provided to a VA psychiatrist in April 1998 about the 
same alleged murder, the veteran also identified the service 
comrade as ROB.  

In order to verify the veteran's alleged stressor regarding 
the death of the service comrade, the RO sent a letter of 
inquiry, dated in September 1997, to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), formerly the 
U.S. Army Joint Services Environmental Support Group (ESG).  
The RO identified the serviceman as a Private ROBERTSON, 
instead of ROBINSON.  The RO indicated that a Vietnamese 
civilian reportedly killed the service comrade in a village 
near "Ben Hua" in November 1971.  USASCRUR's response 
letter, dated in May 1998, advised that it was unable to 
locate casualty data concerning the death of a Private 
ROBERTSON near Bien Hoa during November 1971.  

The RO's denial of the claim of service connection for PTSD 
is predicated on the absence of any verified stressor.  This 
determination, however, rests on inaccurate or incomplete 
information provided to USASCRUR.  So another attempt must be 
made to verify the alleged stressor based on the correctly 
named service comrade and correctly named location/s where 
that person was allegedly murdered.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Ask USASCRUR to locate causality data 
concerning the death of a Private 
ROBINSON (not ROBERTSON), near either 
Long Binh or Bien Hoa, Vietnam, 
in November 1971.  USASCRUR's response 
should be added to the claims file.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



